Citation Nr: 1523352	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-11 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for dysarthria (claimed as stroke).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1990.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2013, the Board denied the Veteran's service-connection claim.  The Veteran appealed the December 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Joint Motion, the Court vacated the December 2013 Board decision and remanded the case for further development, to include a VA examination.  In January 2015, the Board remanded the appeal for another Travel Board Hearing.  

The Veteran testified at a Travel Board hearing in August 2012 and a video-conference hearing in April 2015.

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Court's remand, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any private medical records (PMRs) and/or non-medical evidence that is not included in the claims file.  Also request that the Veteran provide information regarding her in-service transient ischemic attack (TIA) or stroke.  If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that she can submit any copies in her possession.

2. Advise the Veteran to obtain an opinion from her private treating physician (Dr. P.P.) as to whether her reported symptoms relate to her in-service stroke.  Provide the Veteran with a copy of her service treatment records (STRs) so that she can provide these records to Dr. P.P. for his review and comment.  See Hearing Transcript.  

3. Obtain any outstanding VA medical records (VAMRs) and associate them with the claims file.

4. IF, AND ONLY IF, the evidence provided by the Veteran does not satisfy the criteria for a grant of service connection, schedule a VA examination with an opinion as to whether the Veteran's reported symptoms, to include right-side numbness, relate to her in-service TIA/stroke.  The entire claims file, to include a copy of this REMAND, should be made available to the examiner, who must note its review.

a. The VA examiner must diagnose the Veteran's current disorder (e.g., stroke residuals) before determining whether the diagnosed disorder relates to service.  If the examiner is unable to diagnose a current disorder, s/he must explain why diagnosis is not possible and reconcile her or his findings (i.e., the lack of diagnosis) with the medical evidence of record.

b. The examiner must opine as to whether the Veteran's diagnosed disorder is due to her in-service stroke.

c. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

March 1985 Report of Medical Examination, stating that the Veteran was in good health. 

January and February 1989 Service Treatment Records (STRs), documenting problems talking (slurred speech), writing, and walking, and diagnosing the Veteran as having dysarthria.

January 2010 Private Medical Records (PMRs), documenting that a head CT scan revealed focal decreased attenuation involving the posterior right superior parietal white matter of uncertain chronicity.

March 2010 PMRs, noting that the Veteran has experienced chronic numbness and pain over several years.

March 2011 VA Examination Report, finding no residuals related to the Veteran's in-service "neurological event," but noting a twenty-year history of occasional mild headaches.

May 2011 Substantive Appeal (VA Form 9), stating that the Veteran had a stroke in service that negatively impacted her thinking, memory, and speech.

August 2012 PMRs (Dr. P.P.), reviewing the Veteran's post-service medical treatment records and opining that "it is more likely than not [th]at the veteran[']s current condition is directly related to the condition . . . sustained and treated in service."

August 2012 Travel Board Hearing Transcript, testifying that the Veteran experienced episodes of dizziness and lightheadedness in service that eventually stopped recurring ("I just started slowly getting better and better") and denying any current dizziness and/or slurred speech.

April 2015 Video-Conference Hearing Transcript, testifying that the Veteran experienced a stroke in service (characterized by light-headedness, staggering, and slurred speech) and was diagnosed as having dysarthria as a result of her in-service stroke.

d. The examiner must provide a COMPLETE AND DETAILED explanation for the requested opinion.  The explanation must be based on the examiner's clinical experience and medical expertise and on established medical principles.  If the requested medical opinion cannot be given, the examiner must state the reason(s) why.

5. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinion.  If the report is deficient in this regard, return the report to the VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the issue of entitlement to service connection for dysarthria.  If the benefits sought are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




